Case 3:18-cv-07354-WHA Document 173-16 Filed 11/21/19 Page 1 of 14




                  EXHIBIT 14
       Case 3:18-cv-07354-WHA Document 173-16 Filed 11/21/19 Page 2 of 14

                        U.S. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT
                                       WASHINGTON, DC 20410-8000


ASSISTANT SECRETARY FOR HOUSING-
FEDERAL HOUSING COMMISSIONER


                                       July 12, 2005


                                                               MORTGAGEE LETTER 2005-30

TO:                       All Approved Mortgagees

ATTENTION:                Single Family Servicing Managers

SUBJECT:                  Single Family Foreclosure Policy and Procedural Changes:
                            Reasonable Diligence Requirements;
                           Update to HUD’s Schedule of Allowable Attorney Fees; and
                            Update to HUD’s Foreclosure Time Frames


       This Mortgagee Letter provides updates to HUD’s reasonable diligence time frames and the
schedule of attorney fees for all jurisdictions.

        REASONABLE DILIGENCE REQUIREMENTS AND EFFECTIVE DATES

        When foreclosure of a defaulted loan is necessary, HUD regulation 24 CFR 203.356(b)
provides that mortgagees “must exercise reasonable diligence in prosecuting the foreclosure
proceedings to completion and in acquiring title to and possession of the property.” That regulation
also states that HUD will make available to mortgagees a time frame that constitutes “reasonable
diligence” for each state. This Mortgagee Letter provides an update to the state foreclosure time
frames and attorney’s fee schedules that were provided in Mortgagee Letter 2001-19, dated
August 24, 2001. The updates are as follows:

        Foreclosures

                 Attachment 1 provides listings of the first legal action necessary to initiate
        foreclosure on a mortgage and of the typical security instrument used in each state.
        Reasonable diligence time frames for completing foreclosure and acquisition of title in each
        state are provided in Attachment 2. These time frames identify the time between the first
        legal action required by the jurisdiction to commence foreclosure and the date that the
        foreclosure deed (Sheriff’s, Trustee’s, etc. or certificate of title) is recorded. Delays in
        completing foreclosure due to bankruptcy are treated as exceptions and are not included in
        the time frames.
Case 3:18-cv-07354-WHA Document 173-16 Filed 11/21/19 Page 3 of 14

                                                                                               2



        The revised time frames provided in Attachment 2 will be effective for all cases
 where the first legal action to initiate foreclosure occurs on or after September 1, 2005.

 Acquiring Possession

         When a separate legal action is necessary to gain possession following foreclosure,
 an automatic extension of the reasonable diligence time frame will be allowed for the actual
 time necessary to complete the possessory action provided that the mortgagee begins such
 action promptly. Mortgagees must take the first public legal action to initiate the eviction or
 possessory action within thirty calendar days of foreclosure completion to qualify for this
 extension of the reasonable diligence time frame.

         The Department is not issuing time frames for completing possessory actions
 because of wide differences in time periods depending upon the location of the property and
 other factors outside of the mortgagee’s control.

 Bankruptcies

          When a borrower files bankruptcy after foreclosure proceedings have been
 instituted, an extension of the reasonable diligence time frame for foreclosure and
 acquisition of the property will be allowed. However, the mortgagee must ensure that all
 necessary bankruptcy-related legal actions are handled in a timely and effective manner.
 The case must be promptly referred to a bankruptcy attorney after the bankruptcy is filed
 and the mortgagee must monitor the action to ensure that the case is timely resolved. The
 time frame for completing legal action on a bankruptcy will vary based on the chapter under
 which the bankruptcy is filed.

        Chapter 7 Bankruptcy Filings

                        HUD does not reimburse for legal expenses associated with a current
                FHA-insured mortgage. Where the mortgagee cannot proceed with
                foreclosure action because of a Chapter 7 Bankruptcy, the case shall be
                resolved through dismissal, termination of the automatic stay or trustee
                abandonment of all interest in the secured property. The mortgagee’s claim
                review file must document that the case was promptly referred to the
                mortgagee’s foreclosure attorney after the bankruptcy filing.

                        In general, the additional time allowed for the Chapter 7 Bankruptcy
                delay for meeting the reasonable diligence requirement shall not exceed 90
                days from the date of the bankruptcy filing. Any delay beyond 90 days from
                the date of bankruptcy filing must be supported by documentation that the
                delay was not due to the failure of the mortgagee to timely notify its
                bankruptcy attorney or by any failure of the mortgagee’s attorney.
      Case 3:18-cv-07354-WHA Document 173-16 Filed 11/21/19 Page 4 of 14

                                                                                                      3

               Chapter 13 (and Chapter 11 and 12) Bankruptcy Filings

                               HUD does not reimburse for legal expenses associated with a current
                       FHA-insured mortgage. Where the mortgagee cannot proceed with
                       foreclosure action because of a Chapter 13 (or Chapter 11 or 12)
                       Bankruptcy, the case shall be resolved through dismissal, termination of the
                       automatic stay or trustee abandonment of all interest in the secured property.
                        The mortgagee’s claim review file must document that the case was
                       promptly referred to the mortgagee’s attorney after the bankruptcy filing.

                                In addition to prompt and accurate notification to the bankruptcy
                       court, the mortgagee shall closely monitor the payments required by the
                       bankruptcy court. If the borrower becomes 60 days delinquent in payments
                       required under a Chapter 13 (or Chapter 11 or 12) plan, the lender must
                       ensure that prompt legal action is taken to resolve the matter.

                               In general, the additional time allowed for the Chapter 13 (or Chapter
                       11 or 12) Bankruptcy delay for meeting the reasonable diligence requirement
                       shall not exceed 90 days from the date of the payments under the bankruptcy
                       plan became 60 days delinquent. Any delay beyond 90 days from the date of
                       the account became 60 days delinquent under the terms of the bankruptcy
                       plan must be supported by documentation that the delay was not due to the
                       failure of the mortgagee to timely notify its bankruptcy attorney or by any
                       failure of the mortgagee’s attorney.

       Non-compliance

              Mortgagees are responsible for “self-curtailment” of interest on single-family claims
       where reasonable diligence or reporting requirements are not met. Self-curtailment shall be
       accomplished by identification of the interest curtailment date on Form HUD-27011, Item
       31. Explanation and examples are provided in Attachment 4.

       SCHEDULE OF ATTORNEY FEES AND EFFECTIVE DATES

       The Department has revised the attorney fees that will be considered as reasonable and
customary for various legal actions for purposes of calculating the maximum amount HUD will
reimburse in an insurance claim. The updated fee schedules are provided in Attachment 3.

        These fees cover the customary legal services performed in each type of action. In all cases,
the amount claimed for attorney fees shall reasonably relate to the work actually performed. In the
event a legal action is stopped for a loss mitigation option, a reinstatement or a payment in full, the
attorney fees that the borrower is required to pay shall be commensurate with the work actually
completed to that point and the amount charged may not be in excess of the fee that HUD has
established as reasonable and customary for claim purposes.
      Case 3:18-cv-07354-WHA Document 173-16 Filed 11/21/19 Page 5 of 14

                                                                                                            4

       Foreclosures

               The update to HUD's Schedule of Attorney Fees, as provided in Attachment 3, will
       be effective for all cases where the first legal action to initiate foreclosure occurs on or after
       September 1, 2005. In the interim, mortgagees shall continue to follow the HUD Schedule
       of Attorney Fees that was issued with Mortgagee Letter 2001-19, dated August 24, 2001.

       Bankruptcy Actions

               The update to HUD’s Schedule of Attorney Fees will be effective for all bankruptcy
       clearances undertaken on or after September 1, 2005. These fees represent maximum
       allowable amounts for customary and routine legal services performed in each type of
       bankruptcy filing. Mortgagee claims for legal fee reimbursement must be reasonably related
       to the amount of work that the bankruptcy attorney actually performed.

               A bankruptcy clearance begins when a petition for release of the bankruptcy stay is
       submitted to the bankruptcy court. Bankruptcy clearances begun prior to the effective date
       shall be reimbursed according to HUD's Schedule of Attorney Fees that was issued with
       Mortgagee Letter 2001-19, dated August 24, 2001.

       Possessory Actions (Evictions)

               The update to HUD’s Schedule of Attorney Fees will be effective for all possessory
       actions undertaken on or after September 1, 2005. Possessory actions begun prior to the
       effective date shall be reimbursed according to HUD's Schedule of Attorney Fees that was
       issued with Mortgagee Letter 2001-19, dated August 24, 2001.

       Deeds-in-Lieu of Foreclosure

               The update to HUD’s Schedule of Attorney Fees will be effective for all deeds-in-
       lieu recorded in HUD's name on or after September 1, 2005. In the interim, mortgagees
       shall continue to follow HUD’s Schedule of Attorney Fees that was issued with Mortgagee
       Letter 2001-19, dated August 24, 2001.

       Questions regarding this Mortgagee Letter may be directed to HUD’s National Servicing
Center at (888) 297-8685.

                                                Sincerely,


                                                ____________________________________
                                                Brian D. Montgomery
                                                Assistant Secretary for Housing-
                                                  Federal Housing Commissioner

Attachments
        Case 3:18-cv-07354-WHA Document 173-16 Filed 11/21/19 Page 6 of 14

                                                                                           Attachment 1
                               ACTION CONSIDERED BY THE
                    DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT
            AS THE FIRST LEGAL ACTION TO COMMENCE (INSTITUTE) FORECLOSURE

                               Typical Type of                                   First
State                           HUD Security     Normal Method of             Foreclosure
Code          State              Instrument         Foreclosure                 Action
 01          Alabama              Mortgage         Non-Judicial               Publication
 11           Alaska            Deed of Trust      Non-Judicial     Recording of Notice of Default
 02           Arizona           Deed of Trust      Non-Judicial       Recording of Notice of Sale
 03          Arkansas           Deed of Trust      Non-Judicial     Recording of Notice of Default
 04          California         Deed of Trust      Non-Judicial      Recording of Notice of Default
                                                                    Filing of Foreclosure Documents
 05          Colorado           Deed of Trust      Non-Judicial
                                                                           with Public Trustee
 06         Connecticut           Mortgage           Judicial       Delivering Complaint to Sheriff
 07          Delaware             Mortgage           Judicial                  Complaint
 08     District of Columbia    Deed of Trust      Non-Judicial     Recording of Notice of Default
 09           Florida             Mortgage           Judicial                  Complaint
 10           Georgia           Security Deed      Non-Judicial                Publication
                                                                    Posting and Publishing of Notice
 83            Guam               Mortgage         Non-Judicial
                                                                                 of Sale
 14           Hawaii              Mortgage           Judicial                  Complaint
                                                                    Publication of Notice of Intent to
                                  Mortgage         Non-Judicial
                                                                                Foreclose
 12            Idaho            Deed of Trust      Non-Judicial      Recording of Notice of Default
 13           Illinois            Mortgage           Judicial                  Complaint
 15           Indiana             Mortgage           Judicial                  Complaint
 16            Iowa               Mortgage           Judicial                   Petition
                                Deed of Trust      Non-Judicial        Delivering Notice to Clerk
 18           Kansas              Mortgage           Judicial                  Complaint
 20          Kentucky             Mortgage           Judicial                  Complaint
 22          Louisiana            Mortgage           Judicial        Petition for Executory Process
 23           Maine               Mortgage           Judicial                  Complaint
 24          Maryland             Mortgage           Judicial              Petition in Equity
                                Deed of Trust      Non-Judicial         Filing an Order to Docket
                                                                     Filing of Complaint Relative to
 25       Massachusetts 1         Mortgage         Non-Judicial
                                                                    Servicemembers Civil Relief Act
 26          Michigan             Mortgage         Non-Judicial                 Publication
 27         Minnesota          Mortgage Deed       Non-Judicial                Publication
 28         Mississippi         Deed of Trust      Non-Judicial                Publication
 29          Missouri           Deed of Trust      Non-Judicial                Publication
           Case 3:18-cv-07354-WHA Document 173-16 Filed 11/21/19 Page 7 of 14

                                                                                                                     Attachment 1
                                      ACTION CONSIDERED BY THE
                             DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT
           AS THE FIRST LEGAL ACTION TO COMMENCE (INSTITUTE) FORECLOSURE

                                        Typical Type of                                                 First
 State                                   HUD Security            Normal Method of                    Foreclosure
 Code              State                  Instrument                Foreclosure                        Action
  31              Montana               Trust Indenture            Non-Judicial               Recording of Notice of Sale
   32            Nebraska                    Mortgage                   Judicial                          Petition
                                          Deed of Trust              Non-Judicial             Publication of Notice of Sale
   33             Nevada                  Deed of Trust              Non-Judicial            Recording of Notice of Default
   34        New Hampshire                   Mortgage                Non-Judicial                       Publication
   35           New Jersey                   Mortgage                   Judicial                         Complaint
   36          New Mexico                    Mortgage                   Judicial                         Complaint
   37            New York                    Mortgage                   Judicial                         Complaint
   38         North Carolina              Deed of Trust              Non-Judicial                   Notice of Hearing
   40          North Dakota                  Mortgage                   Judicial                         Complaint
   41               Ohio                 Mortgage Deed                  Judicial                         Complaint
   42            Oklahoma                    Mortgage                   Judicial                          Petition
   43             Oregon                  Deed of Trust              Non-Judicial           Recording of Notice of Default
   44          Pennsylvania                  Mortgage                   Judicial                         Complaint
   50           Puerto Rico                  Mortgage                   Judicial                         Complaint
   45          Rhode Island                  Mortgage                Non-Judicial                       Publication
   46         South Carolina                 Mortgage                   Judicial                         Complaint
   47          South Dakota                  Mortgage                   Judicial                         Complaint
                                          Deed of Trust              Non-Judicial             Publication of Notice of Sale
   48            Tennessee                Deed of Trust              Non-Judicial                     Publication
                                                                                            Posting and Filing of the Notice
   49              Texas                  Deed of Trust              Non-Judicial
                                                                                                        of Sale
   52               Utah                     Mortgage                   Judicial                      Complaint
                                          Deed of Trust              Non-Judicial           Recording of Notice of Default
   53             Vermont                    Mortgage                   Judicial                         Complaint
   54             Virginia                Deed of Trust              Non-Judicial                       Publication
   82          Virgin Islands                Mortgage                   Judicial                         Complaint
   56           Washington                Deed of Trust              Non-Judicial             Recording of Notice of Sale
   57          West Virginia              Deed of Trust              Non-Judicial                       Publication
   58            Wisconsin                   Mortgage                   Judicial                         Complaint
   59            Wyoming                     Mortgage                Non-Judicial                       Publication

Footnote: (1) The mortgagee must first obtain a Judgment from the Land Court certifying that the owners of the property being
foreclosed are not entitled to relief under the Servicemembers Civil Relief Act (SCRA).
         Case 3:18-cv-07354-WHA Document 173-16 Filed 11/21/19 Page 8 of 14

                                       Attachment 2


HUD REASONABLE DILIGENCE TIME FRAMES (In Months) - Effective 9/1/2005

           Nonjudicial     Judicial                   Nonjudicial     Judicial
 State     Foreclosure   Foreclosure         State    Foreclosure   Foreclosure

  AK            5                             OK                         7
  AL            4                             OR          7
  AR            5                             PA                        10
  AZ            4                             PR                        14
  CA            7                             RI          3
  CO            7                             SC                         7
  CT                          9               SD          9             10
  DC            7                             TN          4
  DE                          8               TX          3
  FL                          7               UT          5             11
  GA            4                             VA          4
  GU           10                             VI                        15
  HI            4             9               VT                        14
  IA            9            17               WA          6
  ID            6                             WI                        12
  IL                         12               WV          5
  IN                         10               WY          6
  KS                          9
  KY                          7
  LA                          7
  MA            8
  MD            6             6
  ME                         12
  MI            9
  MN           10
  MO            3
  MS            4
  MT            7
  NC            5
  ND                          8
  NE            5             5
  NH            4
  NJ                         14
  NM                          7
  NV            6
  NY                         13
  OH                         12
   Case 3:18-cv-07354-WHA Document 173-16 Filed 11/21/19 Page 9 of 14

                                                               Attachment 3


  HUD SCHEDULE OF STANDARD ATTORNEY’S FEES – EFFECTIVE 9/1/2005

        NONJUDICIAL   JUDICIAL  BANKRUPTCY       POSSESSORY
STATE   FORECLOSURE FORECLOSURE CLEARANCE          ACTION     DEED-IN-LIEU
                                         13
 AK     $1,250                     Varies       $375          $400
 AL     $6001                      Varies13     $375          $400
 AR     $650                       Varies13     $275          $400
 AZ     $675                       Varies13     $275          $400
 CA     $650                       Varies13     $525          $400
 CO     $850                       Varies13     $275          $400
 CT                 $1,3502        Varies13     $375          $400
 DC     $6501                      Varies13     $375          $400
 DE                 $1,000         Varies13     $325          $400
 FL                 $1,250         Varies13     $375          $400
 GA     $6501,3                    Varies13     $375          $400
 GU     $1,250                     Varies13     $375          $400
 HI     $1,250      $1,900         Varies13     $525          $400
 IA     $600        $900           Varies13     $325          $400
 ID     $650                       Varies13     $375          $400
 IL                 $1,1505        Varies13     $325          $400
 IN                 $1,0506        Varies13     $325          $400
 KS                 $900           Varies13     $325          $400
 KY                 $1,150         Varies13     $375          $400
 LA                 $950           Varies13     $325          $400
 MA     $1,300                     Varies13     $625          $400
 MD     $8501,3     $850           Varies13     $375          $400
 ME                 $1,300         Varies13     $525          $400
 MI     $7007                      Varies13     $325          $400
 MN     $700                       Varies13     $325          $400
 MO     $700                       Varies13     $325          $400
 MS     $6001                      Varies13     $375          $400
 MT     $650                       Varies13     $375          $400
 NC     $6008                      Varies13     $375          $400
 ND                 $950           Varies13     $325          $400
            9
 NE     $650        $900           Varies13     $325          $400
 NH     $950                       Varies13     $425          $400
 NJ                 $1,350         Varies13     $375          $400
 NM                 $950           Varies13     $275          $400
 NV     $650                       Varies13     $375          $400
 NY                 $1,30010       Varies13     $725          $400
 OH                 $1,150         Varies13     $325          $400
 OK                 $9505          Varies13     $275          $400
 OR     $725                       Varies13     $375          $400
 PA                 $1,30011       Varies13     $425          $400
 PR                 $1,15012       Varies13     $300          $400
    Case 3:18-cv-07354-WHA Document 173-16 Filed 11/21/19 Page 10 of 14

                                                                                        Attachment 3


 RI       $950                                    Varies13           $525              $400
 SC                            $850               Varies13           $375              $400
 SD       $600                 $900               Varies13           $325              $400
 TN       $6001                                   Varies13           $375              $400
 TX       $600                                    Varies13           $325              $400
 UT       $650                 $600               Varies13           $275              $400
 VA       $6501,3                                 Varies13           $375              $400
 VI                            $1,150             Varies13           $300              $400
 VT                            $1,000             Varies13           $375              $400
 WA       $725                                    Varies13           $375              $400
 WI                            $1,150             Varies13           $325              $400
                 1,3
 WV       $600                                    Varies13           $375              $400
 WY       $650                                    Varies13           $375              $400

Footnotes:

   (1)       The fee covers the combined attorney’s and notary’s fees
   (2)       This fee applies to strict foreclosures. If the foreclosure orders a Foreclosure by Sale,
             the fee will be $1,550.
   (3)       The fee covers both the attorney’s fee and the trustee’s commission (or statutory fee).
   (4)       The fee includes reimbursement of any fee for the attorney’s certificate of title.
   (5)       The fee increases by $100 if foreclosure is achieved by summary judgment.
   (6)       In addition to the allowable foreclosure fee, an auctioneer’s fee of up to $250 is
             allowed for the services of a state licensed auctioneer requested by the lender and
             approved by the court.
   (7)       The fee increases to $1,100 for a nonjudicial foreclosure for a case in which the
             attorney provides services for “proceedings subsequent” that involve registered land.
   (8)       The fee includes the notary’s fee. An additional fee of $250 is allowed for an
             attorney court appearance for a foreclosure hearing.
   (9)       This fee relates to the exercise of the power of sale under a deed of trust.
   (10)      This fee applies to foreclosures other than those conducted in New York City and
             Long Island. A fee of $1,850 applies to foreclosures conducted in the five boroughs
             of New York City (Bronx, Brooklyn/Kings, Manhattan, Queens and Staten Island)
             and in Long Island (Nassau and Suffolk Counties).
   (11)      The fee covers certain additional legal actions necessary to complete the foreclosure,
             including motions to postpone or relist a sale and motions to reassess damages.
   (12)      In addition to the allowable foreclosure fee, $150 is allowed for a notary fee for
             completed foreclosures. However, if a deed of judicial sale cannot be executed
             contemporaneously with the foreclosure sale, $300 is allowed for the notary fee.
   (13)      This fee assumes that all required procedural steps have been completed. The
             maximum attorney’s fee varies based on the chapter under which the bankruptcy
             action is filed.
              For Chapter 7 bankruptcies, the maximum allowable fee is $650.
              For Chapter 11, 12 and 13 bankruptcies, the maximum allowable fee is $1,000.
 Case 3:18-cv-07354-WHA Document 173-16 Filed 11/21/19 Page 11 of 14




                                                                              Attachment 4

        The following examples are provided to illustrate how the date to which
debenture interest can be claimed must be calculated. This calculation will take into
account the date the first public action to initiate foreclosure was taken and the reporting
cycle in which the action was properly reported pursuant to 24 CFR 203.356(a). As
provided in Mortgagee Letter 97-18, mortgagees shall be considered to be in compliance
with the reporting requirement of 24 CFR 203.356(a) when the case is properly reported
to the SFDMS for the reporting cycle (or in the following reporting cycle) in which the
first public legal action required to initiate foreclosure is taken.

        If one or more time requirements have been missed, the interest curtailment date
will be the date of the earliest missed time requirement. Mortgagees shall be responsible
for “self curtailment” by identifying the appropriate interest curtailment date on Form
HUD-27011, Item 31.

Example 1: Mortgagee fails to initiate foreclosure on a timely basis.

       Date of Default                        09/01/2003
       First public action to foreclose       04/21/2004
       SFDMS reflects Status 68
               for reporting cycle ending     04/30/2004
       SFDMS reflects Status 45
               for reporting cycle ending     10/31/2004
       Date reflected in item 9
               of HUD-27011                   11/30/2004
       Date reflected in item 10              12/28/2004

       Reasonable diligence requirement for the State is six months.

        In this example, the mortgagee did not initiate foreclosure within six months of
the date of default as required by 24 CFR 203.355(a). The claim system will
automatically curtail interest to March 1, 2004, six months from the default date.

Example 2: Mortgagee initiates foreclosure on a timely basis but exceeds the State
reasonable diligence time frame for completing the action without a valid, documented
reason.

       Date of Default                        12/01/2003
       First public action to foreclose       05/10/2004
       SFDMS reflects Status 68
               for reporting cycle ending     06/30/2004
       SFDMS reflects Status 45
               for reporting cycle ending     12/31/2004
       Date reflected in item 9
               of HUD-27011                   01/31/2005
 Case 3:18-cv-07354-WHA Document 173-16 Filed 11/21/19 Page 12 of 14




       Date reflected in item 10             02/28/2005

       Reasonable diligence requirement for the State is six months.

        In this example, the mortgagee initiated foreclosure within six months of the date
of default as required by 24 CFR 203.355(a) and properly reported the action to SFDMS
with Status 68 within the required reporting cycle. However, the reasonable diligence
requirement for completing the foreclosure in six months was not met. This requires a
curtailment of interest to November 10, 2004 and that date would have to be reflected on
Form HUD-27011, Item 31.

Example 3: A timely initiated foreclosure action is delayed by a borrower’s Chapter 7
Bankruptcy filing but the mortgagee takes more than 90 days from the date of bankruptcy
filing to resolve the case through dismissal, termination of the automatic stay or trustee
abandonment of all interest in the secured property and it is not documented that the
delay was not due to the failure of the mortgagee to timely notify its bankruptcy attorney
or by any failure of the mortgagee’s attorney.

       Date of Default                       12/01/2003
       First public action to foreclose      04/12/2004
       SFDMS reflects Status 68
               for reporting cycle ending    04/30/2004
       Date Chapter 7 Bankruptcy filed       05/10/2004
       Date reflected in item 21
               of HUD-27011                  09/15/2004
       SFDMS reflects Status 45
               for reporting cycle ending    12/31/2004
       Date reflected in item 9
               of HUD-27011                  01/31/2005
       Date reflected in item 10             02/28/2005

       Reasonable diligence requirement for the State is four months.

        In this example, the mortgagee initiated foreclosure within six months of the date
of default as required by 24 CFR 203.355(a) and properly reported the action to SFDMS
with Status 68 within the required reporting cycle. However, the reasonable diligence
requirement for resolving the bankruptcy case and completing the foreclosure was not
met. The State reasonable diligence time frame for foreclosure completion is four
months and a 90-day extension is authorized for resolving the bankruptcy case. The
interest curtailment date for claim purposes would therefore be November 10, 2004 and
that date would have to be reflected on Form HUD-27011, Item 31.

Example 4: A timely initiated foreclosure action is delayed by a borrower’s Chapter 13
Bankruptcy filing and the borrower subsequently defaults on a confirmed bankruptcy
plan. The mortgagee takes more than 90 days from the date plan payments become 60
days delinquent to resolve the case through dismissal, termination of the automatic stay
 Case 3:18-cv-07354-WHA Document 173-16 Filed 11/21/19 Page 13 of 14




or trustee abandonment of all interest in the secured property and it is not documented
that the delay was not due to the failure of the mortgagee to timely notify its bankruptcy
attorney or by any failure of the mortgagee’s attorney.

       Date of Default                        04/01/2003
       First public action to foreclose       09/09/2003
       SFDMS reflects Status 68
               for reporting cycle ending     09/30/2003
       Date Chapter 13 Bankruptcy filed       10/09/2003
       Plan Payments Nov through Feb
               advance Default Date to        08/01/2003
       Date reflected in item 21
               of HUD-27011                   09/10/2004
       SFDMS reflects Status 45
               for reporting cycle ending     12/31/2004
       Date reflected in item 9
               of HUD-27011                   01/31/2005
       Date reflected in item 10              02/28/2005

       Reasonable diligence requirement for the State is five months.

        In this example, the mortgagee initiated foreclosure within six months of the date
of default as required by 24 CFR 203.355(a) and properly reported the action to SFDMS
with Status 68 within the required reporting cycle. However, the reasonable diligence
requirement for resolving the Chapter 13 bankruptcy case and completing the foreclosure
was not met. Bankruptcy plan payments, due on the first of each month, became 60 days
delinquent on April 30, 2004. The mortgagee had a maximum of 90 days from April 30,
2004 to resolve the bankruptcy since no valid reason for further delay was documented.
Accordingly, the bankruptcy should have been resolved no later than July 29, 2004, the
total authorized delay due to the bankruptcy was 294 days (the bankruptcy filing date of
October 9, 2003 through July 29, 2004) and the total time frame allowed for meeting the
reasonable diligence requirement was the normal foreclosure time period of five months
plus 294 days. The interest curtailment date for claim purposes would therefore be
November 29, 2004 and that date would have to be reflected on Form HUD-27011, Item
31.

Example 5: Mortgagee exercises reasonable diligence in completing foreclosure but
does not initiate eviction or possessory action within thirty calendar days of foreclosure
completion to qualify for extension of the reasonable diligence time frame (Acquiring
Possession, page 2, paragraph 1).

       Date of Default                        12/01/2003
       First public action to foreclose       05/10/2004
       SFDMS reflects Status 68
               for reporting cycle ending     06/30/2004
       Foreclosure Completion Date            10/27/2004
 Case 3:18-cv-07354-WHA Document 173-16 Filed 11/21/19 Page 14 of 14




       Possessory Action Initiated           12/15/2004
       Date reflected in item 9
              of HUD-27011                   01/20/2005
       Date reflected in item 10             02/16/2005

       Reasonable diligence requirement for the State is six months.

         In this example, the mortgagee met the reasonable diligence requirements for
initiating, reporting and completing the foreclosure action. However, action to acquire
possession of the property was not initiated within thirty calendar days of foreclosure
completion. This requires a curtailment of interest to November 26, 2004, the date by
which possessory action should have been initiated, and that date would have to be
reflected on Form HUD-27011, Item 31.

Example 6: Mortgagee fails to convey the property to HUD within thirty calendar days
of acquiring possession and marketable title as required by 24 CFR 203.359.

       Date of Default                       12/01/2003
       First public action to foreclose      05/10/2004
       SFDMS reflects Status 68
               for reporting cycle ending    06/30/2004
       SFDMS reflects Status 45
               for reporting cycle ending    10/31/2004
       Date reflected in item 9
               of HUD-27011                  12/29/2004
       Date reflected in item 10             02/28/2005

       Reasonable diligence requirement for the State is six months.

       In this example, the mortgagee exercised reasonable diligence in prosecuting the
foreclosure to completion and in acquiring title to and possession of the property.
However, it did not meet the requirement to convey the property to HUD within thirty
calendar days of acquiring possession and marketable title as required by 24 CFR
203.359. This requires a curtailment of interest to January 28, 2005 and that date would
have to be reflected on Form HUD-27011, Item 31.
